                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


BARRY J. SMITH, SR.,

                    Plaintiff,
                                                     Case No. 18-cv-988-pp
      v.

UNITED STATES CONGRESS, and
WISCONSIN LEGISLATURE,

                    Defendant.


ORDER DENYING PLAINTIFF’S MOTION TO ALTER OR AMEND JUDGMENT
                         (DKT. NO. 39)


      This is the fifth case filed by the plaintiff in this district alleging various

violations of his constitutional rights based on his status as a convicted felon.

The court adopted the recommendation of Magistrate Judge Nancy Joseph,

dkt. no. 25, denied the plaintiff’s motion for leave to file a second amended

complaint, dkt. no. 21, granted the United States’ motions to dismiss, dkt. nos,

29, 32, and dismissed the case, dkt. no. 35. Soon after the court entered

judgment, the plaintiff filed a motion to alter or amend judgment. Dkt. No. 39.

Because the plaintiff has failed to show that he is entitled to relief, the court

will deny the motion.

       The plaintiff filed his motion under Federal Rule of Civil Procedure 59(e),

which allows a party to file a motion to “alter or amend a judgment” within

twenty-eight days of the date the judgment is entered. The plaintiff filed his

motion on December 10, 2019—within the twenty-eight-day period. To prevail

                                          1

           Case 2:18-cv-00988-PP Filed 06/01/20 Page 1 of 3 Document 43
on a Rule 59(e) motion, a party must clearly establish “(1) that the court

committed a manifest error of law or fact, or (2) that newly discovered evidence

precluded entry of judgment.” Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939,

954 (7th Cir. 2013) (quoting Blue v. Hartford Life & Accident Ins. Co., 698 F.3d

587, 598 (7th Cir. 2012)). A “manifest error” is the “wholesale disregard,

misapplication, or failure to recognize controlling precedent.” Oto v.

Metropolitan Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (quoting Sedrak v.

Callahan, 987 F. Supp. 1063, 1069 (N.D. Ill. 1997)). “A ‘manifest error’ is not

demonstrated by the disappointment of the losing party.” Id.

      The plaintiff has not identified any newly discovered evidence. He

disagrees with the court’s analysis, firmly convinced that Congress has no

authority to regulate his right to carry a gun after he has served his sentence.

That disagreement does not justify altering or amending the judgment under

Rule 59(e). The court explained the doctrine of sovereign immunity and why the

plaintiff failed to state a claim, provided the plaintiff with the case law that

allows the government to keep firearms away from those convicted of serious

crimes, and pointed out that the plaintiff failed to properly serve the Wisconsin

legislature. Dkt. No. 37 at 8-11. The plaintiff has not shown that the court

disregarded, misapplied or failed to recognize controlling precedent. Citing

many constitutional amendments, the plaintiff makes the same arguments he

raised in his complaint and in opposition to the motion to dismiss. The court

has considered, and rejected, those arguments. There is no basis for the court

to grant the plaintiff’s motion.

                                          2

         Case 2:18-cv-00988-PP Filed 06/01/20 Page 2 of 3 Document 43
     The court DENIES the plaintiff’s motion to alter or amend judgment. Dkt.

No. 39.

     Dated in Milwaukee, Wisconsin this 1st day of June, 2020.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       3

          Case 2:18-cv-00988-PP Filed 06/01/20 Page 3 of 3 Document 43
